DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to Applicant’s amendment filed on November 23, 2021.
Claims 1, 3, 5 - 6 are allowed.
Claims 2 and 4 are canceled. 

Response to Amendment
Applicant's amendments have fixed the deficiencies/issues set forth in the previous Office Action, hence the respective rejections/objections/interpretations have been withdrawn, including the 35 U.S.C 112(f) interpretation. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Y. Baker on December 3, 2021 and further by email on December 9, 2021.
The application has been amended as follows:


a processor configured to:
analyze the CAD data so as to obtain CAD shape information serving as shape information of the workpiece;
analyze the machining program that is in a middle of being produced by an operator so as to obtain machining shape information that is in a middle of being produced serving as the shape information of the workpiece; 
perform relative position matching of shapes of the CAD shape information and the machining shape information that is in the middle of being produced so as to obtain relative position matching shape information and to determine, based on the relative position matching shape information, whether or not an input error of a position is made by the operator in the machining shape information; 
set a coordinate system of the CAD shape information; and
perform matching of coordinates of the CAD shape information and coordinates of the machining shape information so as to obtain matching coordinate information where the coordinates are matched and to determine, based on the matching coordinate information, whether or not an input error of a coordinate value is made by the operator in the machining shape information;
receive selection and input of candidate shape information from the operator; and
automatically correct the machining program based on the candidate shape information; and
a display configured to:
display the machining shape information and to display, as an error, a part of the input error of the position made by the operator in the machining shape information; and
display, as an error, a part of the input error of the coordinate value made by the operator in the machining shape information,
wherein when the machining program is corrected, the display is further configured to display the corrected machining program, and the processor is further configured to cause the workpiece to be machined according to the corrected machining program.
2.	(Canceled)

3.	(Currently Amended) The machining program generation support device according to claim [[2]] 1, 
wherein the processor is further configured to predict, based on the CAD shape information in the coordinate system, a candidate shape following the matching coordinate information so as to predict a candidate shape following the machining shape information, and to automatically generate the candidate shape information, and
wherein the display is further configured to display the candidate shape information such that the candidate shape information overlaps the machining shape information.  

4.	(Canceled)

5.	(Previously Presented) The machining program generation support device according to claim 1, wherein the display is further configured to highlight the display of the error.  

6.	(New) A machining program generation support device which supports generation of a machining program for a workpiece from CAD data of the workpiece, the machining program generation support device comprising:
a processor configured to:
analyze the CAD data so as to obtain CAD shape information serving as shape information of the workpiece;
analyze the machining program that is in a middle of being produced by an operator so as to obtain machining shape information that is in a middle of being produced serving as the shape information of the workpiece; 
perform relative position matching of shapes of the CAD shape information and the machining shape information that is in the middle of being produced so as to obtain relative position matching shape information and to determine, based on the relative position matching shape information, whether or not an input error of a position is made by the operator in the machining shape information; 
set a coordinate system of the CAD shape information; and
perform matching of coordinates of the CAD shape information and coordinates of the machining shape information so as to obtain matching coordinate information where the coordinates are 
predict, based on the CAD shape information in the coordinate system, a candidate shape following the matching coordinate information so as to predict a candidate shape following the machining shape information, and to automatically generate candidate shape information; and
a display configured to:
display the machining shape information and to display, as an error, a part of the input error of the position made by the operator in the machining shape information; 
display, as an error, a part of the input error of the coordinate value made by the operator in the machining shape information; and
display the candidate shape information such that the candidate shape information overlaps the machining shape information,
wherein the processor is further configured to cause the workpiece to be machined according to the candidate shape information.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.M./Examiner, Art Unit 2115   
12/15/2021  
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115